DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 5, 8, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ullah et al (2019/0174299).
Regarding claims 1 and 11.  Ullah teaches a method and a first terminal comprising: a transceiver; and a controller coupled to the transceiver (figure 1, figure 2 wherein first device is a Primary UE item 17 having transceiver and controller or Network operator entity 20 having a communication interface and controller, 0005-0-0006, 0060, 0156) wherein the controller is configured to:
transmit, to a second terminal, a first message indicating removal of a first profile stored in the second terminal (figure 2, 0076 wherein server 20 (e.g., first terminal) transmits Delete Profile message step 107 (e.g., first message) to indicate removal of a first profile stored in the second terminal 10); 
receive, from the second terminal, a second message including information relating to the removal of the first profile (figure 2, 0077 steps 109-110 wherein second terminal 10 transmits a second message confirming delete operation to the server wherein the delete confirmation includes the ICCID of the deleted profile (e.g., information relating to the removal of the first profile)); and 
transmit, to a third terminal, a third message including the information (figure 2, 0087-0089, steps 118-120 transfer Activation Code (e.g., third message) to terminal 30 (e.g., third terminal)), and
 wherein the information is used to install, to the third terminal, a second profile corresponding to the first profile stored in the second terminal (figure 2, 0090-0091, steps 121-122 initiate the profile download process in the destination device).
Regarding claims 5 and15.  Ullah teaches a method and a second terminal comprising: a transceiver; and a controller coupled to the transceiver (figure 1, figure 2 wherein source device 10 (e.g., second terminal) communicates with the server and other devices via transceiver and controller), wherein the controller is configured to:
receive, from a first terminal, a first message indicating removal of a first profile stored in the second terminal (figure 2, 0076 wherein server 20 (e.g., first ; 
remove the first profile in response to receiving the first message (figure 2, 0077, step 108 – delete profile); 
generate information relating to the removal of the first profile (figure 2, 0077 steps 109-110 wherein second terminal 10 transmits a second message confirming delete operation to the server wherein the delete confirmation includes the ICCID of the deleted profile (e.g., information relating to the removal of the first profile)); and 
transmit, to the first terminal, a second message including the information (figure 2, 0077 steps 109-110 wherein second terminal 10 transmits a second message confirming delete operation to the server wherein the delete confirmation includes the ICCID of the deleted profile (e.g., information relating to the removal of the first profile)),
wherein the information is used to install, to a third terminal, a second profile corresponding to the first profile stored in the second terminal (figure 2, 0090-0091, steps 121-122 initiate the profile download process in the destination device).
Regarding claims 8 and 18.  Ullah teaches a method and a third terminal comprising: a transceiver; and a controller coupled to the transceiver (figures 1, 2 and 4 wherein eUICC profile is migrated from second device 10 to a third device 30 (e.g., third terminal) having transceiver and controller), wherein the controller is configured to:
receive, from a first terminal, a third message including information relating to removal of a first profile stored in a second terminal (figure 2, 0087-0089, steps 118-120 transfer Activation Code (e.g., third message) to terminal 30 (e.g., third terminal), figure 4, 0123-0125, steps 216-218 transfer Activation Code); and 
install, to the third terminal, a second profile by using the information (figure 2, 0090-0091, steps 121-122 initiate the profile download process in the destination device, figure 4, 0126-0127, steps 219-220 download profile), 
wherein the second profile corresponds to the first profile stored in a second terminal (0005-0006, 0052, 0060 – migrate first profile to a new device) , and 
wherein the third message includes a profile nickname of the first profile (0133 – profile nickname is supplied to the eUICC during the profile download).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ullah in view of Jin et al (2020/0137566).
Regarding claims 3 and 13.  Ullah does not teach further comprising a display, wherein the controller is configured to: select the first profile stored in the second terminal and display the first profile on the display of the first terminal; select the third terminal to which the selected first profile is transferred; and transmit the first message based on the selection of the third terminal.
	Jin teaches a set of one or more devices associated with a common user account, e.g., an Apple iCloud account, can be presented from which a user can select a device to transfer one or more cellular service plans (0031).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ullah to use a network cloud service account as taught by Jin in order to enable the user to access an option for transferring credentials via a settings menu and indicate a device from which to transfer cellular service plan credentials.
s 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Ullah in view of Goyal et al (2021/0014669).
Regarding claims 9 and 19.  Ullah does not teach wherein the second profile comprises an integrated circuit card identifier (ICCID) identical to that of the first profile stored in the second terminal, wherein the second profile comprises a profile corresponding to a mobile station international subscriber directory number (MSISDN) identical to that of the first profile stored in the second terminal.
Goyal teaches provides a User Interface to transfer identical ICCID and MSISDN from one device to another (0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ullah to incorporate the user interface as taught by Goyal in order to enable the user to transfer a wireless cellular service account from one device to another,
Allowable Subject Matter
4.	Claims 2, 4, 6, 7, 10, 12, 14, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2016/0105540) Kwon et al teaches using icons to transfer SIM profiles from one device to another (figures 13B and 14).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646